 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT
 7                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9   LYNNE KEMMER,                                                   CASE NO. 1:19-CV-116 AWI SKO
10                                Plaintiff
                                                                     ORDER ON DEFENDANT’S MOTION
11                       v.                                          FOR A MORE DEFINITE STATEMENT
12   USAA SAVINGS BANK,                                              (ECF No. 5)
13                                Defendant
14

15              On January 25, 2019, Lynne Kemmer filed a complaint against USAA Savings Bank
16   alleging three causes of action—two under the Telephone Consumer Protection Act, 47, U.S.C. §
17   227, and one under the California Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §
18   1788.17. ECF No. 1. The Complaint was served on January 31. ECF No. 4. On February 19, 2019,
19   Defendant filed a motion for more definite statement under Rule 12e,1 seeking clarification on
20   Plaintiff’s third cause of action under the RFDCPA. ECF No. 5. Then, on March 5, 2019, Plaintiff
21   filed a First Amended Complaint, which appears to contain additional factual details about this
22   particular cause of action. ECF No. 10.
23              The Court now denies as moot Defendant’s Rule 12e motion. See Rule 15(a)(1)(B) (“A
24   party may amend its pleading once as a matter of course within . . . 21 days after service of a
25   responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is
26   earlier.”); Snelson v. Washoe Cty. Det. Facility, 2014 WL 3956418, at *4 (D. Nev. Aug. 13, 2014)
27   (recommending defendant officers' motion for a more definite statement be denied as moot where
28   1
         Citations to the “Rule” or “Rules” are to the Federal Rules of Civil Procedure (2019), unless otherwise noted.
 1   plaintiff filed a second amended complaint within the allotted time); see also Ramirez v. Cty. of
 2   San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“[An] amended complaint supersedes the
 3   original, the latter being treated thereafter as non-existent.”).
 4                                                   ORDER
 5           Accordingly, IT IS HEREBY ORDERED that:
 6           1. Defendants’ Motion for a More Definite Statement (Doc. No. 5) is DENIED; and
 7           2. The remainder of this case is referred to the magistrate judge for further proceedings.
 8
     IT IS SO ORDERED.
 9

10   Dated: March 7, 2019
                                                   SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         2
